DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 1-24 of U.S. Patent No. 9,452,131;
Claims 1-16 of U.S. Patent No. 9,526,726;
Claims 1-29 of U.S. Patent No. 10,085,980;
Claims 1-36 of U.S. Patent No. 10,238,651;
Claims 1-15 of U.S. Patent No. 10,813,928;
Claims 7-8 and 16-17 of U.S. Patent No. 10,342,877;
Claims 1-19 of U.S. Patent No. 10,639,376; and
Claims 1-21 of U.S. Patent No. 10,226,458.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising compound A-7, sorbitan laurate, polysorbate 20 and an aqueous carrier. The difference is that the copending applications and patents claim a method of using such composition. However, it would have been obvious to one of ordinary skill in the art to have the composition if it has already been used, for example, to treat a disorder. Thus, the instant claims and the application claims are obvious variants.
Furthermore, claims 60-67 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 22-34 of U.S. Application No. 16/889,528
for the same reasons as stated above.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 9-10 of U.S. Patent No. 9,193,685; and
Claims 1-29 of U.S. Patent No. 9,034,867
Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising compound A-7, sorbitan laurate, polysorbate 20 and an aqueous carrier. It is noted that the ‘685 and ’867 compositions represent a species (with regards to the amount of each ingredient) within the scope of the instantly claimed genus.  Thus, the instant claims and the application claims are obvious variants.
Furthermore, claims 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
Claims 16-17, 19-21, 28 and 30-38 of U.S. Application No. 16/834,565, now claims 1-15 of U.S. Patent No. 11,097,006 for the same reasons as stated above.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants present the same arguments as filed on 11/10/21 and such was addressed in the Office action dated 12/23/21.  For the same reasons, the argument is not found persuasive.
It is noted that Applicants present the following new argument: Applicants argue that the ‘726 patent is a proper divisional from the ‘131 patent and as such, the Office has previously established that the claims of the ‘726 patent and the claims of the ‘131 patent are patentably distinct (Remarks: p. 5).
This is not found persuasive. In response, in the instant double patent rejections, the comparison is not the claims of ‘726 versus the claims of ‘131; rather the comparison is (1) the instant claims versus the claims of ‘726; and separately, (2) the instant claims versus the claims of ‘131.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617